Title: To Thomas Jefferson from Anonymous, 7 December 1824
From: Anonymous
To: Jefferson, Thomas


Sir,
Phila
Dec 7–1824
By your report to the Legislature I gladly learn the success of your agent in obtaining Professors in England. From a former publication I learnt it was the intention of the trustees to appoint one or more American Professors. As I have seen no notice of such appointments, I take the liberty to mention a name for one of the professorships. Mr. Chester Dewey now Prof. of Mathematics and Natural Philosophy, and Lecturer on Chemistry in Williams College, Mass, is a man of uncommon industry and acquisitions. Tho’ his Professorship has been Mathematics as well as the natural sciences, yet in several branches of the latter, there are few men before him in the country and in some departments of Botany he is acknowledged to be the first. As a Lecturer on Chemistry, Mineralogy, and Botany, his reputation stands very high both at the college and at the Medical School of Pittsfield where he lectures. This School has about a hundred medical students. The Professor has made himself a very handsome collection of minerals, also of plants, which would be an acqisition to almost any institution, certainly to one just commencing.—I think he might be obtained together with his cabinet, as the institution, where he is, hardly gives him a support and he has a growing family.Should the Rector be disposed to inquire from this suggestion, I will mention, Dr. Torrey of the Military school West Point, Professor Silliman of Yale College, to whose Journal of Arts Prof. Dewey has been a large contributor, and to Doctors Child, Batcheldor, and the other Professors of the Medical School at Pittsfield, Mass., as persons, who could furnish the necessary information. The Honorable Mr. Dwight, member of Congress from Berkshire Co. Mass. except that he would be unwilling to have the College of his County lose the man who has been its main support for several years, could be referred to.Having given this hint and the above names of reference, it will be of no use to give a name that is wholly unknown in the Scientific world, and as there are peculiar reasons, as the hint might deprive the College of its Prof. I shall send this anonymous. May highest success crown the tails of your declining days in promoting education. Your declaration that it is only education that can give stability to our free government, has often been quoted, in his humble efforts to extend its blessings, by your very humble Servant,